Appeal from an order of the Supreme Court, entered October 20, 1977 in Saratoga County, which set aside a verdict in favor of defendant rendered at Trial Term and granted a new trial. Following the trial of plaintiffs claim for damages based on the alleged negligence of the school district, the jury, with one member dissenting, returned a verdict of no cause of action. Shortly thereafter, plaintiff’s counsel informed the Trial Judge that the dissenting juror had certain information which established that the verdict was unfair. The Trial Judge questioned the juror and thereafter interviewed the remaining jurors. These interviews revealed that during the deliberations the jurors had discussed insurance and whether the school district would have to pay plaintiff’s medical expenses. One juror also admitted her past membership in a Parent-Teacher Association (PTA). Upon plaintiff’s motion, the Trial Judge set aside the verdict and ordered a new trial based upon the information revealed by the jurors. Assuming that plaintiff’s motion was timely and brought on in the proper fashion, the Trial Judge erred in granting the motion based upon testimony of the jurors concerning their secret and confidential deliberations. The long-established rule, based on policy reasons, is that testimony of jurors is not competent to impeach their duly rendered verdict (People v De Lucia, 20 NY2d 275; People v Sprague, 217 NY 373; Glessner v Lafayette Post No. 37 of Amer. Legion, Dept, of N. Y, 50 Mise 2d 1059, affd 28 AD2d 648; see, also, MCDonald v Pless, 238 US 264). Although there are exceptions (see, e.g., People v De Lucia, supra; Rose v Thau, 45 AD2d 182), we- find the facts of this case to fall within the general rule. Moreover, we perceive no prejudice in juror Collins’ unintentional failure to disclose that she was a former member of a PTA not connected with the defendant school district. Order reversed, on the law, without costs, verdict reinstated and complaint dismissed. Mahoney, P. J., Greenblott, Sweeney, Staley, Jr., and Main, JJ., concur.